 



Exhibit 10.4

 

AMENDMENT NO. 3

 

AMENDMENT TO
LICENSE AND COLLABORATION AGREEMENT

 

THIS AMENDMENT TO LICENSE AND COLLABORATION AGREEMENT (this “Amendment”), is
entered into this 21 day of December 2007 (the “Effective Date”) by and between
Santaris Pharma A/S, a Danish corporation having its principal place of business
at Hørsholm, Denmark (“Santaris”), and Enzon Pharmaceuticals, Inc., a Delaware
corporation having its principal place of business at Bridgewater, New Jersey
08807 (“Enzon”). Santaris and Enzon may be referred to herein individually as a
“Party” or collectively, as the “Parties”.

 

BACKGROUND

 

WHEREAS, Enzon and Santaris entered into the License and Collaboration Agreement
dated July 26, 2006 (the “Agreement”); and

 

WHEREAS, the Agreement was amended by Amendment No 1 dated 13th of June and
Amendment No 2 dated 25th of June 2007.

 

WHEREAS, Enzon and Santaris desire to amend and restate certain provisions of
the Agreement.

 

WHEREAS, Enzon and Santaris changed the discovery process activities to allow
Enzon to make certain mini-tox studies.

 

NOW, THEREFORE, in consideration of the covenants and obligations expressed
herein and intending to be legally bound, and otherwise bound by proper and
reasonable conduct, the Parties agree as follows:

 

1.Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Agreement.

 

2.Section 5.4 of the Agreement is hereby amended and restated in its entirety as
follows:

 

Compound Selection. Each LNA Compound delivered by Santaris to Enzon will be
identified by Santaris pursuant to the selection process set forth in Schedule
5.4A (the “Compound Selection Process”) and shall satisfy the acceptance
criteria set forth for such Additional Target in Schedule 5.4B (the “Compound
Acceptance Criteria”). Following the Compound Selection Process, Santaris shall
provide Enzon with written reports detailing the results of such process,
including its design, synthesis, first screening efforts, second screening
efforts, as well as the sequences of any and all LNA Compounds resulting from
such process that meet the Compound Acceptance Criteria. Upon Santaris’
delivery, at Santaris’ cost, of 400 mg of each of four (4) or five (5) LNA
Compounds that meet the Compound Acceptance Criteria each of which is an
“Accepted LNA Compound” for Enzon’s mini-tox studies (which LNA Compounds shall
satisfy the obligations of Santaris under Section 5.3), Enzon shall pay the
required amount under Section 7.3; provided, however, in the event that Santaris
elects to deliver the LNA Compounds to Enzon more frequently than with respect
to one Additional Target every four (4) months pursuant to Section 5.3, Enzon
shall not be required to pay the amount required under Section 7.3 more than
once in any four month period pursuant to the terms of Section 7.3. Following
Enzon’s mini-tox, which shall last no longer than eight (8) weeks, Santaris
shall at Santaris’ cost provide Enzon with one and one-half (1-1/2) grams of
substance for two (2) LNA Compounds (identified by Enzon) meeting the applicable
Compound Acceptance Criteria for an Additional Target (each of which is an
Accepted LNA Compound). Enzon shall have the right to synthesize or have
synthesized by a Third Party, at Enzon’s sole cost, additional quantities of any
and all LNA Compounds delivered by Santaris, as well as quantities of any
additional LNA Compounds disclosed in the written reports provided by Santaris
pursuant to this Section 5.4 that also meet the applicable Compound Acceptance
Criteria (each such additional LNA Compound synthesized by or for Enzon, if any
shall also be an Accepted LNA Compound).

 



1

 

 

3.Section 5.5 of the Agreement is hereby amended and restated in its entirety as
follows:

 

In-Vitro and In-Vivo Profiling by Enzon. Enzon shall conduct such additional
in-vitro and in-vivo testing as it deems appropriate in its sole discretion to
select Accepted LNA Compounds for further Development. Enzon shall use its
Diligent Efforts to determine, within eighteen (18) months after delivery of one
and one-half (1-1/2) grams of substance for two (2) LNA Compounds (identified by
Enzon) Accepted LNA Compound against each Additional Target from Santaris,
whether it wishes to select any Accepted LNA Compound to commence pre-clinical
toxicology studies; provided, however, if Santaris delivers the Accepted LNA
Compound for more than one Additional Target in any four month period, Enzon
shall have an additional period of time equal to the amount of time such
Accepted LNA Compound was delivered earlier than expected. For example, if
Santaris delivers Accepted LNA Compound against the third and fourth Additional
Target on November 2007, Enzon shall have 18 (eighteen) months to determine
whether it wishes to select any Accepted LNA Compound to commence pre-clinical
toxicology studies for Target three and 22 (twenty two) months for Target four.
Further, for example if Santaris delivers Accepted LNA Compound against the
fifth and sixth Additional Targets on September 2008, Enzon shall have 18
(eighteen) months to determine whether it wishes to select any Accepted LNA
Compound to commence pre-clinical toxicology studies for Target five and 22
(twenty two) months for Target six from such delivery to make such
determination. Each such Accepted LNA Compound selected by Enzon in writing to
Santaris shall be designated a “Selected LNA Compound”.

 

4.The table in Section 6.1(a) of the Agreement is hereby amended and restated in
its entirety as follows:

 

 

Development Milestone

 

Time to Achieve

 

Determination to: (i) select an Accepted LNA Compound for Development (i.e.,
designation of a Selected LNA Compound) and (ii) commence pre-clinical
toxicology study therefor (other than for SPC2968 or SPC3042)

 

18 months (or such longer period of time as extended pursuant to Section 5.5)
after delivery of one and one-half (1-1/2) grams of substance for two (2) LNA
Compounds (identified by Enzon) Accepted LNA Compound against each Additional
Target from Santaris

 

Filing of an IND in the Enzon Territory for the first Product for each Enzon
Target

 

(a) December 31, 2006 in respect of SPC2968;

 

(b) 24 months after the Effective Date in respect of SPC3042; and

 

(c) in respect of other Selected LNA Compounds, 18 months after designation by
Enzon as a Selected LNA Compound against each Additional Target

 



2

 

 



5.Section 7.3 of the Agreement is hereby amended and restated in its entirety as
follows:

 

Selected LNA Compound Acceptance Fees. Within thirty (30) days after the
delivery by Santaris of 400 mg of each of four (4) or five (5) LNA Compounds
that meet the Compound Acceptance Criteria for Enzon’s mini-tox studies for an
Additional Target pursuant to Section 5.4, Enzon shall pay US$1,000,000 with
respect to each of six (6) Additional Targets; provided, however, in the event
that Santaris elects to deliver the LNA Compounds meeting the Compound
Acceptance Criteria for more than one Additional Target in any four (4) month
period, Enzon shall not be required to pay the amount required under this
Section 7.3 more than once in any four month period. For example, if Santaris
delivers 400 mg of each of four (4) or five (5) LNA Compounds that meet the
Compound Acceptance Criteria for Enzon’s mini-tox studies for two Additional
Targets on April 30 and delivers another 400 mg of each of four (4) or five (5)
LNA Compounds that meet the Compound Acceptance Criteria for Enzon’s mini-tox
studies for the third Additional Target on May 31, Enzon shall owe Santaris a
payment on May 30 for the first Additional Target, a payment on September 30 for
the second Additional Target, and a payment on January 31 of the following year
for the third Additional Target. If the first Event Milestone Payment payable
under Section 7.4 in respect of any Additional Target is payable before the
amount payable under this Section 7.3 in respect of such Additional Target is
payable, such amount payable under this Section 7.3 shall be paid at the same
time as such Event Milestone Payment is payable. For the purpose of Section
10.4(b)(ii), the amounts payable under this Section 7.3 shall accrue upon
delivery of such quantities of LNA Compounds meeting the Compound Acceptance
Criteria for an Additional Target, even if the payment may be deferred as
provided above.

 

6.The fourth section of Schedule 5.4.A of the Agreement is hereby amended and
restated in its entirety as follows:

 

Synthesis and Delivery of Accepted LNA Compounds to Enzon

The Accepted LNA Compounds will be produced according to fully traceable
procedures and will be HPLC purified. The Accepted LNA Compounds will have a
purity based on HPLC of more than 90%, mostly free of aggregates (as documented
by Certificate of Analysis). The identity of the Accepted LNA Compounds will be
assigned by mass spectroscopy (limit: +/- 1 amu).

 

7.The last section of Schedule 5.4.A of the Agreement is hereby amended and
restated in its entirety as follows:

 

Report

Following the Compound Selection Process, Santaris shall provide Enzon with
written reports detailing the results of the process, including the design,
synthesis, first screening efforts, and second screening efforts as well as the
sequences of any and all LNA Compounds resulting from such process that meet the
Compound Acceptance Criteria, such reports, plus any other additional reports
that are deemed necessary detailing the results of the experimental details,
IC50, activity against selected unrelated target, duration of action,
experimental observations and the sequences of all LNA Compounds candidates
screened.

 

5.Except as set forth in this Amendment, the Agreement shall remain in full
force and effect.

 

6.     Resolution of all disputes arising out of or related to this Amendment or
the performance, enforcement, breach or termination of this Amendment and any
remedies relating thereto, shall be governed by and construed under the
substantive Laws of the State of New York, without regard to conflicts of law
rules that would provide for application of the Law of a jurisdiction outside
New York. To the extent there is any such dispute, such dispute will be handled
in accordance with the procedures set forth in Section 13 of the Agreement.

 

7.     This Amendment may be executed in two or more counterparts (including by
facsimile or pdf file) each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 



3

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment in duplicate
originals by their proper officers as of the date and year first above written.

 

 



SANTARIS PHARMA A/S ENZON PHARMACEUTICALS, INC.             By: /s/Keith
McCullagh By: /s/Ivan Horak     NAME: Keith McCullagh NAME: Ivan Horak TITLE:
Chief Executive Officer TITLE: EVP – R&D, CSO         By: /s/Henrik Stage By:
/s/Ralph del Campo     NAME: Henrik Stage NAME: Ralph del Campo TITLE: Chief
Financial Officer TITLE: EVP – Technical Operations



 



4

